Exhibit 10.2 SUPPLIER ADDENDUM TO CONTRACT FOR SALE AND PURCHASE OF COMMODITIES Supplier Addendum #: WVH-SA-XXXX Date: THIS SUPPLIER ADDENDUM TO CONTRACT FOR THE SALE AND PURCHASE OF COMMODITIES (the “Addendum”) among WorldVest, Inc. dba WorldVest Hurricane Resources (the “Seller”) and Tianjin Metallurgical No.1 Iron & Steel Group (the “Buyer”) Original Contract #: WVH-1007, dated July 1, 2010, outlines the details of an commodity sourced by the Seller for consideration of purchase by the Buyer: Clause 1. Commodity Name of Commodity: Iron Ore Fines Country of Origin: Packing: Port of Loading: Port of Destination: Main Ports, China Clause 2. Period and Quantity Quantity: Period: Schedule: Clause 3. Specifications Iron Ore Fines A. Chemical Composition (on dry basis,percentage by weight) (Guaranteed) Fe: XX.x% min Mn X.xx% Max SiO2 X.xx% Max MnO2 X.xx% Max Al2O3:
